Citation Nr: 0534857	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  97-13 315A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for lumbar 
osteomyelitis.

2.  Entitlement to service connection for a psoas abscess.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar and cervical spine, currently 
rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran retired in July 1982 with more than 24 years of 
active duty service.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1996 rating 
decision by the Oakland, California, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This case was 
previously before the Board in February 2001 and March 2004.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1958 to July 1982.

2.	In September, 2005, the Board received a death 
certificate reflecting that the veteran died on August [redacted], 
2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (5). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.


		
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


